                                         Case 3:17-cv-03695-MMC Document 330 Filed 07/27/21 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      PLANET AID, INC., et al.,                      Case No. 17-cv-03695-MMC
                                                       Plaintiffs,
                                  8
                                                                                        ORDER DIRECTING PLAINTIFFS TO
                                                v.                                      SUBMIT CHAMBERS COPIES
                                  9

                                  10     REVEAL, CENTER FOR
                                         INVESTIGATIVE REPORTING, et al.,
                                  11                   Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On July 21, 2021, plaintiffs electronically filed a “Statement Regarding Filing of

                                  14   More Legible Exhibits,” as well as exhibits thereto.

                                  15          Given the large number of pages comprising said filings, plaintiffs are hereby

                                  16   DIRECTED to submit forthwith a chambers copy of each of the above-referenced

                                  17   documents. See General Order No. 78 (suspending local rules requiring chambers

                                  18   copies unless copies are "requested by the assigned judge in a particular case").

                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: July 27, 2021
                                                                                               MAXINE M. CHESNEY
                                  22                                                           United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
